Case 2:15-cr-20652-GCS-DRG ECF No. 1543 filed 12/03/19   PageID.20431   Page 1 of 11




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


          UNITED STATES OF AMERICA,
                           Government,
                                                  HONORABLE GEORGE CARAM STEEH
                v.
                                                  No. 15-20652
          ARLANDIS SHY,II,
                         Defendant.
          _____________________________/
                              STATUS CONFERENCE HEARING
                               Wednesday, June 29, 2016
                                       -    -    -
          APPEARANCES:
          For the Government:                   CHRISTOPHER GRAVELINE, ESQ.
                                                Assistant U.S. Attorney

          For the Defendant:                    CLAUDE CHAPMAN, ESQ.
                                       -    -    -

                     To Obtain Certified Transcript, Contact:
                 Ronald A. DiBartolomeo, Official Court Reporter
                      Theodore Levin United States Courthouse
                      231 West Lafayette Boulevard, Room 1067
                             Detroit, Michigan 48226
                                   (313) 962-1234
                 Proceedings recorded by mechanical stenography.
              Transcript produced by computer-aided transcription.
Case 2:15-cr-20652-GCS-DRG ECF No. 1543 filed 12/03/19    PageID.20432   Page 2 of 11
                                                                               2



    1                                 I   N   D   E   X
    2     _________________________________________________________Page
    3     Status Conference Hearing                                                3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14                             E   X   H   B   I   T   S
   15     Identification__________________________Offered                Received
   16
   17                            N        O       N       E
   18
   19
   20
   21
   22
   23
   24
   25


                            15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1543 filed 12/03/19    PageID.20433   Page 3 of 11
                                                                               3



    1                                         Detroit, Michigan
    2                                         Wednesday, June 29, 2016
    3
    4                                   -     -     -
    5                      THE CLERK:       Case Number 15-20652, United
    6       States of America versus Arlandis Shy, II.
    7                      MR. GRAVELINE:         Good morning, your Honor.
    8       Chris Graveline for the United States.          Raj Prasad is also
    9       at counsel cable.
   10                      THE COURT:       Good morning.
   11                      THE DEFENDANT:         Good morning, your Honor.
   12                      MS. LEWIS:       Good morning, your Honor.
   13       Kimberly Lewis appearing on behalf of a court order.
   14                      THE COURT:       Thank you, Ms. Lewis.
   15                      MR. CHAPMAN:      Good morning, your Honor.
   16       Claude Chapman standing in for attorney Carl Jordan.              It
   17       is my understanding that Mr. Jordan did notify the Court
   18       that he is in trial in Flint today.
   19                      THE COURT:       Yes, I understand that.      I
   20       thought he was starting tomorrow, but he is before Judge
   21       Fullerton apparently today, and we have the defendant
   22       here.
   23                The Court asked for this.          He have Ms. Lewis still
   24       on the file because there has not been a substitution of
   25       counsel file, is that right?


                            15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1543 filed 12/03/19   PageID.20434   Page 4 of 11
                                                                               4



    1                      MS. LEWIS:    I don't know, your Honor.        He
    2       told me that he filed one over a month ago.
    3                      THE COURT:    We haven't seen it, and Mr.
    4       Jordan was retained apparently by family members.            We have
    5       received from the defendant an expression of
    6       dissatisfaction to the point of having filed a grievance
    7       against Mr. Jordan for not visiting him, and for not, in
    8       the defendant's view, having affirmed the excusable delay
    9       entered by the Court without having talked to the
   10       defendant and securing his consent, and the defendant
   11       indicates that he opposes the finding of excusable delay,
   12       that it was not voiced by his counsel, and of course, we
   13       were meeting at that point to consider a motion I believe
   14       made by the government.
   15                      MR. GRAVELINE:     That's correct, your Honor.
   16       We made the motion after that status conference, the
   17       motion being for excusable delay and classifying this case
   18       as a complex case.     At that status conference with all the
   19       attorneys present to include at that point Mr. Jordan
   20       representing -- or making an appearance on behalf Mr. Shy,
   21       agreed that it should be considered a complex case given
   22       the amount of discovery already provided, and continuing
   23       to be provided by the government, and that every one would
   24       agree that we would enter into a stipulation for excusable
   25       delay up to -- I believe we set a September 7th status


                            15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1543 filed 12/03/19   PageID.20435   Page 5 of 11
                                                                              5



    1       conference, at which point all the defendants, as well as
    2       defense counsel would be brought to court to discuss the
    3       status of where we're going at that point.
    4                      THE COURT:    So Mr. Shy, you've indicated that
    5       you filed a grievance.      I think we saw a copy of a
    6       grievance --
    7                      THE DEFENDANT:     Yes, I --
    8                      THE COURT:    -- filed against Mr. Jordan, and
    9       I don't know that Mr. Jordan even knows that as of yet.
   10                      MR. CHAPMAN:     He's aware of that, your Honor,
   11       and I can respond to the issue of excusable delay, but I'm
   12       not able to respond to the question of whether or not Mr.
   13       Shy has been visited.
   14                      THE COURT:    Well, a couple of things you have
   15       to know, Mr. Shy.     One, it doesn't matter whether Mr.
   16       Jordan voiced an objection or not to the Court's ruling at
   17       the time that hearing was filed.        It is obvious that it is
   18       a complex case.     There's obviously a mountain of discovery
   19       that has to be reviewed by an attorney before this case
   20       can be close to being ready for trial.         There would be
   21       excusable delay in any event.       As I understand it, there's
   22       one defendant who has not yet been apprehended.
   23                      MR. GRAVELINE:     That's correct, and then
   24       there's still two defendants who we are processing -- the
   25       government's decision whether to seek the death penalty or


                            15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1543 filed 12/03/19   PageID.20436   Page 6 of 11
                                                                              6



    1       not as to certain counts.
    2                      THE COURT:    Right.   So it doesn't matter
    3       whether he objected or didn't object.         The ruling would
    4       have been the same.      This time you're bound with a number
    5       of other people who are charged with conspiracy as well,
    6       and you're not entitled to move forward if there are
    7       legitimate reasons for the Court to be giving time to the
    8       defense counsel for other folks who are also charged in
    9       this case.    That's number one.
   10                If you have not been visited, and I gather you
   11       said you have not visited and it's been six weeks I
   12       believe?
   13                      THE DEFENDANT:     No, your Honor.
   14                      THE COURT:    You have been visited?
   15                      THE DEFENDANT:     He visited me May 15th.        It
   16       wasn't about the visit.      It was just my Constitutional
   17       Rights were violated for my speedy trial.
   18                      THE COURT:    All right.      Maybe he -- if you
   19       didn't discuss it, let me explain to you that that was
   20       going to be excusable delay in any event.
   21                I understand your family members hired him, and
   22       your family members want him to stay on the case?
   23                      THE DEFENDANT:     Yes.
   24                      THE COURT:    What about you?      Do you want him
   25       on the case or off the case?       What's the story?


                            15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1543 filed 12/03/19   PageID.20437   Page 7 of 11
                                                                               7



    1                      THE DEFENDANT:     He can remain on the case,
    2       your Honor.    It's just due process of law.        Everything was
    3       fraud upon the Court.
    4                      THE COURT:    There's no fraud on the Court.            I
    5       understand perfectly what the motion was based on.            I've
    6       identified for you other reasons that there's going to be
    7       delay.   Unfortunately, there's going to be delay that is
    8       significant for you.      You will not have the opportunity to
    9       get your case to trial because of the death penalty
   10       eligible defendants, and because of the fact that there is
   11       a fugitive.
   12                The statute that you're relying on, your
   13       Constitutional Right to a speedy trial, is not going be
   14       effective until sufficient time is given to every one to
   15       have their rights protected to have a fair trial.            You
   16       can't have a fair trial if an attorney has not gone
   17       through the discovery appropriately, and had a chance to
   18       go over it with you and discuss it.          You're not going
   19       to -- you would not be able to have a fair trial.
   20                      THE DEFENDANT:     Yes, I understand, but the
   21       law is 7O days for speedy trial.        I understand that the
   22       case is a -- that you all made it a complex case law, but
   23       the law is 7O days for speedy trial.         That's the law.
   24                      THE COURT:    Okay.   Well, I have -- I've had
   25       the opportunity to pass judgment on this in the context of


                            15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1543 filed 12/03/19   PageID.20438   Page 8 of 11
                                                                              8



    1       the earlier order.     I've tried to explain to you that it
    2       doesn't matter whether Mr. Jordan objected or didn't
    3       object.    He recognized that the Court was going to find at
    4       this time to be excusable.       It could have been excusable
    5       on a number of different grounds in addition to those
    6       stated in the order.
    7                 But if you want him to remain on the case for now,
    8       that's fine.    The attorney who kindly came to appear on
    9       Mr. Jordan's behalf can relay to Mr. Jordan that you
   10       indicated that you still wish him to be on the case.             I
   11       would assume that you're going to act to withdraw this
   12       grievance if you're satisfied enough with what he is doing
   13       to date, and the key is communication obviously.
   14                      THE DEFENDANT:     Yes, your Honor.
   15                      THE COURT:    He is in trial for several days
   16       apparently up in -- three weeks -- in Flint.          So it's not
   17       likely that you will be seeing him within the next few
   18       days.
   19                      THE DEFENDANT:     Also I have the case law
   20       through my affidavit to support my claim that I was
   21       saying.    The case law is March 27, 2013 from Judge Drain
   22       in deciding --
   23                      THE COURT:    Okay.   Mr. Shy, here's the other
   24       thing that you have to understand --
   25                      THE DEFENDANT:     Yes.


                            15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1543 filed 12/03/19   PageID.20439   Page 9 of 11
                                                                              9



    1                      THE COURT:    -- you have a Constitutional
    2       Right to represent yourself if you want.          You also have a
    3       Constitutional Right to have an attorney represent you,
    4       and you've elected at this point at least to have an
    5       attorney represent you.      That attorney speaks for you in
    6       court.   It's very risky for you to speak on your own
    7       behalf in court, and -- and the Court doesn't allow hybrid
    8       representation; that is, we don't allow you to file
    9       motions and make requests of the Court on your behalf when
   10       you're represented by counsel.
   11                So you have to talk these things over.         If you're
   12       going to be a good client, talk these things with your
   13       lawyer, in this case Mr. Jordan, and he'll explain to you
   14       if he feels that a motion or a request that you're making
   15       does not have a prayer in the world to be honored, and
   16       isn't required in the case.       He's got a professional
   17       obligation to tell you this is not going to work.            That's
   18       what he's here for because he's trained in the law, and
   19       you've got to be receptive to taking directions from your
   20       counsel if you're going to have a successful defense in
   21       the case, unless you get to the point that you want to
   22       represent yourself, and we will talk about that as an
   23       option, but up can't do both.       You can't be advancing your
   24       on motions, and then have your attorney on board to act at
   25       the same time.


                            15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1543 filed 12/03/19    PageID.20440   Page 10 of
                                      11
                                                                            10



   1                      THE DEFENDANT:     Yes, your Honor.      I was just
   2       forced to go pro se because I know my rights have been
   3       violated.    So I was forced to go pro se, and I motion my
   4       in to dismiss and everything else.
   5                      THE COURT:    And that's going to be dismissed
   6       because you are currently represented by Mr. Jordan, but
   7       if you want to talk about his filing a similar motion, you
   8       can talk to him about that when you get together.
   9                 Ms. Lewis, we're going to excuse you.
  10                      MS. LEWIS:    Thank you.
  11                      THE COURT:    We will permit you to withdraw.
  12       Sorry to drag you in today.       I felt I needed -- I was not
  13       aware that we would have a lawyer available from Mr.
  14       Jordan, and I thought at that time given the prior
  15       expression by Mr. Shy having Mr. Jordan step down, and you
  16       back up to the plate, but apparently Mr. Jordan is with us
  17       for awhile.
  18                      MS. LEWIS:    Thank you.
  19                      MR. GRAVELINE:     Thank you, your Honor.
  20                      THE COURT:    Mr. Graveline, anything from the
  21       government?
  22                      MR. GRAVELINE:     Nothing further from the
  23       government.
  24                      THE COURT:    All right.       Okay.
  25


                           15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1543 filed 12/03/19   PageID.20441   Page 11 of
                                      11
                                                                           11



   1                          (Proceedings concluded.)
   2                                   -   -    -
   3
   4                         C E R T I F I C A T I O N
   5                  I, Ronald A. DiBartolomeo, official court
   6       reporter for the United States District Court, Eastern
   7       District of Michigan, Southern Division, appointed
   8       pursuant to the provisions of Title 28, United States
   9       Code, Section 753, do hereby certify that the foregoing is
  10       a correct transcript of the proceedings in the
  11       above-entitled cause on the date hereinbefore set forth.
  12                  I do further certify that the foregoing
  13       transcript has been prepared by me or under my direction.
  14
  15     s/Ronald A. DiBartolomeo                           December 3, 2019
         ____________________________                      ________________
  16     Ronald A. DiBartolomeo, CSR                             Date
         Official Court Reporter
  17                               -  -         -
  18
  19
  20
  21
  22
  23
  24
  25


                           15-20652; USA v. ARLANDIS SHY
